Title: To George Washington from Thomas Peter, 6 May 1799
From: Peter, Thomas
To: Washington, George



Dear Sir,
City of Washington 6th May 1799

I received yours of the 5th by the Hands of Washington Custis, enclosing a Note of Tobacco, nett weight 912 lb. which I disposed off this Morning at Six dollars ⅌ Hd & a dollar for the cask, there was but one person in Town that would give more than 5¾, it being under a thousand; a Mr Williams sold this day ⟨5⟩0 Hhds all weighing upwards of 1000 at a Credit of 60 dy for Six & a half dollars. The price falling here & in Europe, induced me to sell yours at the above price.
I called on Mr Carleton the last Eveng respecting the Tobacco you shipt to his House, & find your Tobacco is not yet disposed off, it went in the Hamilton that Sail’d about the 4th of October, the Ampheaton saild in September & as he was informed by a few lines from his Friends they had made sale of a considerable Quantity of Tobacco at 7⟨5/7⟩ Stg pr Hd he was hopeing the Hamiltons Cargo was included in the Sale, but Mr Wood of Baltimore (who is an other Partner) informed him on Saturday the Hs. Cargo when he last had advices was on hand, but was expecting daily to hear of the Sale.
Mr Carlton sais if you wish to Draw in favor of any Person in Europe for the Proceeds of the Tobacco when disposed off, that your Bills will be duly Honourd. Enclosed you have two Notes One for 50 & an other for 5 dollars, change 75 Cents. Mrs Stuarts Family are here under inoculation, but not yet Broke out, we are

all well, our best regards attend you & Mrs Washington & I am Dr Sir—Your Affece Servt

Thomas Peter


P.S. The Bank of Columbia divided 8 p. Ct or $160/100 Cents pr Share. T.P.

